IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


K.H., A MINOR, BY HIS PARENT AND        : No. 907 MAL 2015
NATURAL GUARDIAN, H.S., AND             :
PARENT AND GUARDIAN, E.H.               : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
SHAKTHI M. KUMAR, M.D.,YVONNE           :
SIWEK, M.D., LANCASTER PEDIATRIC        :
ASSOCIATES, LTD., DONALD D.             :
DIVERIO, JR., D.O., AO ORTHOPEDICS,     :
INC., VINCENT R. AVALLONE, JR., D.O.,   :
JULIE A. MACK, M.D., GENE C.            :
SMIGOCKI, M.D., LANCASTER               :
RADIOLOGY ASSOCIATES, LTD., THE         :
LANCASTER GENERAL HOSPITAL,             :
ATILLA G. DEVENYI, M.D., REGIONAL       :
GASTROENTEROLOGY ASSOCIATES             :
OF LANCASTER, LTD.                      :
                                        :
                                        :
PETITION OF: ATTILA G. DEVENYI,         :
M.D.                                    :
                                        :
                                        :

K.H., A MINOR, BY HIS PARENT AND        : No. 908 MAL 2015
NATURAL GUARDIAN, H.S., AND             :
PARENT AND GUARDIAN, E.H.               : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
SHAKTHI M. KUMAR, M.D.,YVONNE           :
SIWEK, M.D., LANCASTER PEDIATRIC        :
ASSOCIATES, LTD., DONALD D.             :
DIVERIO, JR., D.O., AO ORTHOPEDICS,     :
INC., VINCENT R. AVALLONE, JR., D.O.,   :
JULIE A. MACK, M.D., GENE C.            :
SMIGOCKI, M.D., LANCASTER               :
RADIOLOGY ASSOCIATES, LTD., THE         :
LANCASTER GENERAL HOSPITAL,             :
ATILLA G. DEVENYI, M.D., REGIONAL       :
GASTROENTEROLOGY ASSOCIATES             :
OF LANCASTER, LTD.                          :
                                            :
                                            :
PETITION OF: DONALD D. DIVERIO,             :
JR., D.O., VINCENT R. AVALLONE, JR.,        :
D.O. AND AO ORTHOPEDICS, GENE C.            :
SMIGOCKI, M.D., YVONNE SIWEK, M.D.,         :
SHAKTHI M. KUMAR, M.D., LANCASTER           :
PEDIATRIC ASSOCIATES, LTD., THE             :
LANCASTER GENERAL HOSPITAL,                 :
JULIE A. MACK, M.D., LANCASTER              :
RADIOLOGY ASSOCIATES, LTD.                  :
                                            :
                                            :


                                       ORDER



PER CURIAM

     AND NOW, this 24th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.




                       [907 MAL 2015 and 908 MAL 2015] - 2